Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The amendment/preliminary amendment filed 01/14/2022 is acknowledged.
2)	Claims 1-20 are allowed.
The cite references teaching method for printing labels on recording medium by acquiring print data and an image file from a control apparatus, writes the acquired image file to the medium, and then performs printing on the label surface based on the acquired print data. However, none of them capable of printing label when control apparatus intermittently sends pieces of write data and the media processing device performs printing on the label surface after having written which piece of write data. The present invention overcome that problems by having a media processing apparatus configured to communicate with a control apparatus that sends first write data and second write data, a printing unit for printing on a label surface of the medium, wherein the data writing unit write, to the medium, the first write data received from the control apparatus, after the first write data is received, the second write data is received from the control apparatus, the data writing unit write the second data to the medium, when a medium close command that commands close processing on the medium is received from the control apparatus after the second write data is received, write processing by the data 
3)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










								/TAN X DINH/
Primary Examiner, Art Unit 2688
January 28, 2022